NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Fred Pevow, President & CEO (713) 336-0844 Gateway enters into a Asset Sales Agreement with GEC Holding, LLC Houston – (PR Newswire) – December 13, 2012 – Gateway Energy Corporation (OTCBB: GNRG) announced that on December 12, 2012, Gateway Pipeline USA Corporation (“Gateway Pipeline USA”), a wholly owned subsidiary of Gateway Energy Corporation (the “Company”), entered into an asset sales agreement (the “Agreement”) with GEC Holding, LLC (the “Buyer”), pursuant to which Gateway Pipeline USA will sell certain assets, including certain pipelines and pipeline facilities located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri, as well as certain surface contracts, commercial contracts and records related to the operation of the facilities (the “Assets”), to the Buyer. All of the issued and outstanding capital stock of the Buyer is owned by Frederick W.
